El Juez PresideNte Se. del Tobo,
emitió la opinión del tribunal.
Son estas dos apelaciones, tramitadas independiente-mente, contra una misma resolución. Examinaremos conjun-tamente las cuestiones envueltas en ambos recursos, porque así se forma una opinión más exacta y completa de ellas.
Dictada finalmente sentencia por esta Corte Suprema en el recurso número 2118 interpuesto en el pleito seguido por Pedro Gandía contra Arturo Trías y Johann D. Stubbe so-bre liquidación de sociedad mercantil, quedaron los deman-dados condenados al pago de las costas.
Devuelto el pleito a la Corte de Distrito para la ejecución de la sentencia, el demandante archivó un memorándum de costas ascendente a $10,865.72. Oídas las partes, el 4 de agosto de 1922, se dictó la resolución apelada que, copiada en lo pertinente, dice:
“La corte aprueba el memorándum de costas rebajando la par-tida de ‘Indemnización a testigos’ a $20.70.
“Se rebaja la partida de ‘Gastos necesarios’ a $173.65..
- “Se rebaja la partida de ‘Honorarios de Abogado’ a la suma de $3,000.00.” ' • ■
*851En sn alegato como apelantes los demandados señalan tres errores cometidos a sn juicio por la corte, 1, al resolver sobre el memorándum de costas sin tener jurisdicción para co-nocer del pleito; 2, al dejar de resolver la cuestión de juris dicción planteada, y 3, al conceder la suma de tres mil dóla-res por concepto de honorarios de abogado.
Examinemos el primer error. Ta hemos dicho que la sen-tencia devuelta para su ejecución fué dictada por esta Corte Suprema. Se revocó la apelada, y esta corte procedió a pro-nunciar y pronunció la que debió haber dictado la corte de distrito. La sentencia revocada la había pronunciado la Corte de Distrito de San Juan, Sección Segunda, actuando como juez de la misma el Sr. Bossy y a dicha Corte y sec-ción se ordenó la devolución del caso. Sin embargo, el pleito fué finalmente enviado por el secretario de la Corte Suprema a la Corte de Distrito de San Juan, Primer Distrito, al re-mitírsele por el secretario de la Corte de Distrito de San Juan, Segundo Distrito, Copia de una orden dictada en el pleito el 24 de noviembre de 1919 trasladándolo a la enton-ces Sección Primera, actuando el juez por su propio acuerdo.
Archivados los autos en la corte del Primer Distrito, en ella archivó también el demandante su memorándum y los demandados su impugnación. Comienza ésta diciendo lo que sigue: “Que la corte no tiene jurisdicción para entender en esta reclamación de costas.” Luego, y sin reserva alguna, se oponen los demandados a las diferentes partidas del me-morándum y terminan así: “Por todo lo cual los demanda-dados piden a la corte que se sirva decretar una resolución en cuanto a costas de acuerdo con está impugnación.”
Prescindiendo de estudiar y resolver si se suscitó debida-mente la llamada cuestión de jurisdicción, diremos que pen-diente de resolverse el asunto en la corte de distrito, el de-mandante se dirigió a esta Corte Suprema pidiéndole que de-cidiera expresamente que la corte que debía ejecutar la sen-*852tencia era la del Primer Distrito. Se oyó a las partes y se declaró sin lngar la petición del demandante. En la opi-nión que se emitió al efecto se dijo:
“A nuestro juicio, en el estado actual del procedimiento, no cabe dictar la orden que solicita el demandante. De hecho él lo-gró lo que pide. Lo único que desea es que el tribunal sancione la actuación de su secretario, pero esto se solicita después que una cuestión de jurisdicción se ha levantado en el tribunal inferior. >
“Si la orden de trasladó es válida, el hecho de que expresa-mente se dijera en nuestra sentencia que ésta fuera remitida a la Sección Segunda, no tiene importancia. Las sentencias se dictan para cumplirse o ejecutarse y si el pleito no estaba ya en la Sec-ción Segunda, claro es que debía ejecutarse, la sentencia en la corte a la cual válidamente se había trasladado. Pero entendemos que no estamos en condiciones de resolver ahora si dicha orden de tras-lado fué o no dictada de acuerdo con la ley.”
Cuando la orden de traslado se dictó, la Corte de Dis-trito de San Juan estaba dividida en dos secciones, siendo la ley aplicable al caso la sección 3 de la ley de 14 de marzo 1907 definiendo la jurisdicción de cada una de las dos sec-ciones de la corte de distrito para el distrito judicial de San Juan, que dice, en lo pertinente, ¿orno sigue:
“Que ambos jueces de dicha corte de distrito de San Juan po-drán, a su arbitrio, transferir cualesquiera causas o asuntos civiles que en cualquier tiempo se estuvieren sustanciando en cualquiera de las secciones de dicha corte, a la otra sección de la misma,
Siendo ello así, a nuestro juicio la orden es válida, por-que si bien es cierto que cuando se decretó el traslado de que se trata se había ya dictado sentencia en el pleito y se había apelado de ella, también lo es que surgieron dificultades con motivo de la aprobación de la transcripción de los autos y fué a virtud de ellas sin duda y para solucionarlas mejor que el juez Rossy decretó el traslado.
*853Además, cuando el pleito se devolvió para que se ejecu-tara la sentencia pronunciada por la Corte Suprema, la ley de 1907 citada se Rabia derogado. La Ley No. 41 de 1921 Rabia creado dos cortes dentro del distrito, correspondiendo a la del primer subdistrito el conocimiento de los pleitos ori-ginados en San Juan y el pleito en el cual se presentó el me-morándum versaba sobre liquidación de la sociedad mercan-til Gandía y Stubbe de San Juan, P. E.
No se Cometió, pues, el primero de los errores señalados.' Tampoco el segundo. No puede sostenerse que la corte de-jara de resolver todas las cuestiones planteadas. Al decidir el caso en la forma en que lo Rizo, implícitamente decidió que tenía jurisdicción para actuar.
En cuanto a los Ronorarios concedidos, resolviendo el ter-cero y. último señalamiento de error, diremos que en verdad nos parecen excesivos. Si bien se trata de un pleito Compli-cado, la complicación fué en gran parte innecesaria. Ade-más, en varias de las cuestiones envueltas la corte decidió que no tenía razón la parte demandante. Bajo todas esas circunstancias, estimamos razonable la suma de mil qui-nientos dólares.
En el recurso establecido por el demandante se señalan cuatro errores cometidos, en opinión suya, por la corte: 1, al no estimar probada la partida de $71 de indemnización a testigos; 2, al rebajar dicRa partida a $20.70; 3, al rebajar los gastos necesarios a $173.65, y 4, al no estimar probado que el justo valor de los Ronorarios de abogado era el fijado en el memorándum.
Los errores primero, segundo y tercero pueden exami-narse conjuntamente. Es cierto que en el caso de Finlay v. Fabián, 25 D. P. R. 52, esta corte decidió que “el desembolso por gastos de viaje a otro distrito, deberá pagarlo o no la parte vencida en el juicio, según que Raya sido o no necesa-rio para el pleito,” y que el RecRo de no Raber rechazado *854aquí totalmente la partida implica que el juez de distrito estimó necesaria la declaración del testigo que compareció viniendo desde Yauco, cuyos gastos se reclaman. Pero si bien ello es así, tal reconocimiento por parte del juez no lo lleva necesariamente a aceptar como cierta y justa la Canti-dad reclamada. Generalmente lo razonable es recobrar el milla je recorrido de acuerdo con las regias fijadas para los testigos del pueblo. Quizá fué esa la norma que siguió el juez de distrito y no habiéndose demostrado abuso de dis-creción no cabe revocar su conclusión.
Igual sucede con la rebaja hecha por el juez en cuanto a los llamados “gastos necesarios”. No se ha demostrado un claro abuso de discreción al apreciar las pruebas.
Con respecto a los honorarios de abogado, se esfuerza la parte demandante en demostrar que el justo valor de los mismos es la cantidad reclamada, o sea, $7,865, pero ya he-mos expuesto nuestro criterio al resolver el recurso estable-cido por la parte demandada.
A virtud de todo lo expuesto, debe modificarse la resolu-ción apelada reduciendo la cuantía de los honorarios y así modificada, confirmarse.

Confirmadas las resoluciones apeladas, modi-ficándolas.

Juez concurrente: Sr. Aldrey.
El Juez Asociado- Sr. Wolf firmó: “Conforme con la sentencia. ’ ’
El Juez Asociado Sr. Hutchison firmó: “Conforme con la opinión y la sentencia, excepción hecha de la rebaja de los honorarios,”
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.